DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/11/21 has been acknowledged.
Applicant amended Claims 22 and 32 and cancelled Claim 23 to overcome their rejections under 35 U.S.C. 112(a) and/or 112(b).

Status of Claims
Claims 1-21, 24, and 31 were earlier cancelled by Applicant.
Claims 22, 25-30, and 32 are examined on merits herein.

Allowable Subject Matter
Claims 22, 25-30, and 32 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 22: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the cut is at least partially filled by the spectral filter layer material”, in combination with other limitations of the claim. 
Re Claim 32: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the cut is at least partially filled by the spectral filter layer material”, in combination with other limitations of the claim.
Re Claims 25-30: Claims 25-30 are allowed due to their dependency on Claim 22.
The prior art of record include: Wong (US 2017/0052277), Koike (US 6,345,903), Tharumalingam (US 2015/0207016), Blanchard (US 2014/0191249), Paritsky (US 2003/0173506). 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 01/26/21